Title: To John Adams from Jonathan Dickinson Sergeant, 14 September 1776
From: Sergeant, Jonathan Dickinson
To: Adams, John


     
      Dear Sir
      Princeton 14 Augst. i.e. September 1776
     
     I forbore asking You any Questions on your Return from Staten Island, as there were a Number of People about us; but would beg Leave to suggest the good Policy of making that Transaction publick, for the Sake of such People as yet long for Reconciliation.
     I fear we have too strong a Proof of those People’s Prevalence in our State, from the Manner in which the great Offices have been disposed of among us. The Governor, Chief Justice and second Justice of the Supreme Court were the great Opposers of Independence, and the Secretary one of those who would have been put to Death under the Laws of Sparta for taking neither Side of the Question; but driving with the Tide. I fear at the same Time the violent Men, as they are called, are not looked upon with the most favourable Eye by our new Legislature. That we may not be under the Temptation of murmuring or flinching, it might be very well to hold out to the World in the most publick Manner, that the Door to Reconciliation is shut by our Enemies, unless upon Terms, we can never think of. However Congress, I dare say, will consider this.
     I might, I believe, return to Congress; but must starve my Family, if I did, as our people will allow Nothing more than the bare Expence of eating and drinking to their Delegates. Twenty pounds was all I received for near Four Month’s Attendance. This Service must therefore devolve upon Men of long Purses, who can leave their Business and support their Families upon their Estates.
     I wish to be serviceable; but must attempt it in a private Capacity; unless I could descend to sollicit Trust and Employ­ment, which practice I really esteem incompatible with a free and pure Commonwealth.
     In our Legislature I believe I may say there is not one Man capable of draughting a Bill in the lower House and in the upper they are little better off. It is impossible to convince some of our principal Senators (such is their Information) that we have not from an hundred to one hundred and fifty thousand Men in New York and some of the Members of the late Convention are highly blamed for worrying the Militia by calling for so many of them.
     Learning is too much despised among us, or rather it is deemed almost wholly inconsistent with common Honesty. Plain Farmers are almost the only Men trusted; Lawyers, above all others, are marked as unworthy of Confidence, such especially as have any pretensions to Eminence. I expect one Day to claim your and Mr. S. Adams’s Promise of procuring me a Settlement at Boston and am Yr. most obedient hble Servt.
     
      Jona D Sergeant
     
    